Exhibit 99.1 Financial Statements Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) For the Period from January 25, 2008 (Date of Inception) through December 31, 2008 Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) Table of Contents Independent Auditor’s Report 1 Consolidated Financial Statements: Balance Sheet 2 Statement of Operations 3 Statement of Stockholder’s Deficit 4 Statement of Cash Flows 5 Notes to the Financial Statements 6-13 Independent Auditor’s Report To the Board of Directors and Stockholder Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) We have audited the accompanying balance sheet of Zurvita, Inc. (a wholly-owned subsidiary of The Amacore Group, Inc.) as of December 31, 2008, and the related statements of operations, stockholder’s deficit and cash flows for the period from January 25, 2008 (date of inception) through December 31, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Zurvita, Inc. as of December 31, 2008, and the results of its operations and its cash flows for the period from January 25, 2008 (date of inception) through December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred a significant loss from operations and has negative working capital.This raises substantial doubt about the Company's ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ McGladrey & Pullen, LLP Orlando, Florida June 22, 2009 Page 1 Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) Balance Sheet December 31, 2008 ASSETS Current assets Accounts receivable $ Agent advanced compensation Total current assets Property, plant and equipment (net of accumulated depreciation of $11,882) Agent advanced compensation Legal retainer Merchant account deposit Security deposit Total assets $ LIABILITIES AND STOCKHOLDER'S DEFICITCurrent liabilities Accounts payable Accrued expenses Deferred revenue Total current liabilities Commitments and contingencies (Note 10) Stockholder's deficit Common stock, $.01 par value, 100 shares authorized; 100 shares issued and outstanding. 1 Additional paid-in capital Accumulated deficit ) Total stockholder's deficit ) Total liabilities and stockholder's deficit $ The accompanying notes are an integral part of these financial statements. Page 2 Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) Statement of Operations For the Period from January 25, 2008 (Date of Inception) through December 31, 2008 REVENUES Commissions $ Marketing fees and materials Membership fees Total revenues COST OF SALES Benefit and service cost Sales commissions Total cost of sales GROSS PROFIT (LOSS) ) OPERATING EXPENSES Depreciation Office related expenses Payroll and employee benefits Professional fees Selling and marketing Travel Total operating expenses Loss from operations before income taxes ) Income taxes Net loss $ ) The accompanying notes are an integral part of these financial statements. Page 3 Zurvita, Inc. (A Wholly-Owned Subsidiary of The Amacore Group, Inc.) Statement of Stockholder’s Deficit For the Period from January 25, 2008 (Date of Inception) through December 31, 2008 Common Stock Additional Paid-In Capital Accumulated Deficit Total Stockholders
